DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Okazawa et al. (U.S. 2017/0155782) [782].
Regarding Claim 1, Reference [782] discloses a ratchet structure, comprising: a hinge slider (74); and a hinge arm (72) to: engage with the hinge slider when a component coupled to the hinge assembly is in an open position; and disengage from the hinge slider when the component is in a closed position.
Regarding Claim 2, Reference [782] discloses wherein the hinge assembly operates in a horizontal configuration.
Regarding Claim 3, Reference [782] discloses further comprising a hinge case (56) housing the ratchet structure.
Regarding Claim 4, Reference [782] discloses further comprising a hinge spring (76) to counteract a force of the hinge slider on the spring when the component is in the open position.
Regarding Claim 5, Reference [782] discloses wherein the component is an integrated scanner assembly and the hinge assembly couples the integrated scanner assembly to a printing device.
The Examiner notes that the independent claim is directed to a hinge assembly and the component is not positively recited.  The Examiner is interpreting the component and the use of the hinge assembly as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 6, Reference [782] as interpreted in the rejection above discloses a hinge case housing: a hinge spring; a hinge slider; and a portion of a hinge arm, wherein the hinge arm is to engage with the hinge slider when a component coupled to the hinge assembly is in an open position; wherein the hinge spring is to counteract a force of the hinge slider on the spring when the component is in the open position such that the component retains its open position; and wherein the hinge arm is to disengage with the hinge slider when a component coupled to the hinge assembly is in a closed position.
Regarding Claim 7, Reference [782] discloses wherein the hinge assembly is housed within a space between the component and a printing device engine.
Regarding Claim 8, Reference [782] discloses further comprising a hinge pin to: restrain movement of the hinge arm in a horizontal direction; and restrict rotation of the hinge arm outside of the hinge case.
Regarding Claim 9, Reference [782] discloses wherein the hinge slider comprises a protrusion feature to constrain rotation of the hinge slider within the hinge case and facilitate horizontal movement of the hinge slider within the hinge case.
Regarding Claim 10, Reference [782] discloses wherein the hinge case comprises a groove to receive the protrusion feature.
Regarding Claim 11, Reference [782] discloses wherein the component is an integrated scanning assembly, and the hinge assembly couples a printing device to the integrated scanning assembly such that the integrated scanning assembly can be adjusted via the hinge assembly.
The Examiner notes that the independent claim is directed to a hinge assembly and the component is not positively recited.  The Examiner is interpreting the component and the use of the hinge assembly as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 13, Reference [782] and structure as interpreted in the rejection above discloses the method comprising: responsive to opening of a component coupled to a hinge assembly: engaging a hinge arm with a hinge slider; rotating the hinge arm responsive to a gravity force of the component; moving the hinge slider and the hinge arm responsive to the rotation of the hinge arm; and generating a spring force, via a hinge spring, to stop the hinge slider and hinge arm movement at a threshold point and hold the component in an open position; and responsive to closing of the component: disengaging the hinge arm from the hinge slider.
Regarding Claim 15, Reference [782] discloses further comprising moving the hinge slider and the hinge arm within a hinge case housing the hinge arm, the hinge slider, and the hinge spring.
Claims 1-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Cho (U.S. 2009/0133216 A1) [216].
Regarding Claim 1, Reference [216] discloses a ratchet structure, comprising: a hinge slider (60); and a hinge arm (50) to: engage with the hinge slider when a component coupled to the hinge assembly is in an open position; and disengage from the hinge slider when the component is in a closed position.
Regarding Claim 2, Reference [216] discloses wherein the hinge assembly operates in a horizontal configuration.
Regarding Claim 3, Reference [216] discloses further comprising a hinge case (10) housing the ratchet structure.
Regarding Claim 4, Reference [216] discloses further comprising a hinge spring (70) to counteract a force of the hinge slider on the spring when the component is in the open position.
Regarding Claim 5, Reference [216] discloses wherein the component is an integrated scanner assembly and the hinge assembly couples the integrated scanner assembly to a printing device.
The Examiner notes that the independent claim is directed to a hinge assembly and the component is not positively recited.  The Examiner is interpreting the component and the use of the hinge assembly as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 6, Reference [216] as interpreted in the rejection above discloses a hinge case housing: a hinge spring; a hinge slider; and a portion of a hinge arm, wherein the hinge arm is to engage with the hinge slider when a component coupled to the hinge assembly is in an open position; wherein the hinge spring is to counteract a force of the hinge slider on the spring when the component is in the open position such that the component retains its open position; and wherein the hinge arm is to disengage with the hinge slider when a component coupled to the hinge assembly is in a closed position.
Regarding Claim 7, Reference [216] discloses wherein the hinge assembly is housed within a space between the component and a printing device engine.
Regarding Claim 8, Reference [216] discloses further comprising a hinge pin to: restrain movement of the hinge arm in a horizontal direction; and restrict rotation of the hinge arm outside of the hinge case.
Regarding Claim 9, Reference [216] discloses wherein the hinge slider comprises a protrusion feature to constrain rotation of the hinge slider within the hinge case and facilitate horizontal movement of the hinge slider within the hinge case.
Regarding Claim 10, Reference [216] discloses wherein the hinge case comprises a groove to receive the protrusion feature.
Regarding Claim 11, Reference [216] discloses wherein the component is an integrated scanning assembly, and the hinge assembly couples a printing device to the integrated scanning assembly such that the integrated scanning assembly can be adjusted via the hinge assembly.
The Examiner notes that the independent claim is directed to a hinge assembly and the component is not positively recited.  The Examiner is interpreting the component and the use of the hinge assembly as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 13, Reference [216] and structure as interpreted in the rejection above discloses the method comprising: responsive to opening of a component coupled to a hinge assembly: engaging a hinge arm with a hinge slider; rotating the hinge arm responsive to a gravity force of the component; moving the hinge slider and the hinge arm responsive to the rotation of the hinge arm; and generating a spring force, via a hinge spring, to stop the hinge slider and hinge arm movement at a threshold point and hold the component in an open position; and responsive to closing of the component: disengaging the hinge arm from the hinge slider.
Regarding Claim 14, Reference [216] discloses further comprising transforming a rotation of the component to a rotation of the hinge slider when the component is in the open position.
Regarding Claim 15, Reference [216] discloses further comprising moving the hinge slider and the hinge arm within a hinge case housing the hinge arm, the hinge slider, and the hinge spring.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Okazawa et al. (U.S. 2017/0155782) [782].
Regarding Claim 12, Reference [782] discloses the claimed invention formed with a resin material of polyoxymethylene (POM), but does not explicitly disclose wherein the hinge case comprises a polycarbonate material.
The Examiner takes Official Notice that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the hinge assembly of Reference [782] with polycarbonate as a material choice for durability; both polyoxymethylene and polycarbonate are thermoplastics known to a general skill of a worker in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677